Exhibit 10.20

Appendix A

to Award Letter

dated

May __, 2008

Terms and Conditions of

Director Deferred Unit Award

The deferred units ("Deferred Units") granted to you effective as of the Award
Date by Transocean Inc. (the "Company") representing a specified number of
ordinary shares, par value US $0.01 per share, of the Company ("Ordinary
Shares"), are subject to the terms and conditions set forth in the Long-Term
Incentive Plan of Transocean Inc. (the "Plan"), the enclosed Prospectus for the
Plan, any rules and regulations adopted by the Company's Board of Directors (the
"Board"), and any additional terms and conditions set forth in this Appendix A
which forms a part of the attached award letter to you ("Award Letter"). Any
terms used and not defined in the Award Letter have the meanings set forth in
the Plan. In the event there is an inconsistency between the terms of the Plan
and the Award Letter, the terms of the Plan will control.

1.

Vesting of Deferred Units

 

(a)

Unless vested on an earlier date as provided in this Appendix A, the Deferred
Unit award granted pursuant to your Award Letter will vest on each vesting date
as set forth in your Award Letter.

 

(b)

In certain circumstances described in paragraphs 3 and 4 below, your Deferred
Units may vest before a vesting date.

2.

Payment of the Deferred Units

 

(a)

Upon your termination of service as a Director of the Company or, if later, the
date of your "separation from service" with the Company as defined in Section
1.409A-1(h) of the U.S. Treasury regulations ("Separation from Service"),
Ordinary Shares will be delivered to you (or, in the event of your death, to
your beneficiary under the Plan) in the form of an electronic book-entry
registration of a number of Ordinary Shares equal to the number of vested
Deferred Units, provided that you have not elected to have them delivered to you
at an earlier date pursuant to paragraph 2(b). Until delivery of such Ordinary
Shares, you may not sell, transfer, assign or pledge the Ordinary Shares subject
to your Deferred Unit award.

 

(b)

You may elect to accelerate the delivery of your vested Deferred Units to the
date which is the earliest of (i) the annual vesting date of your Deferred Units
as specified in your Award Letter, (ii) the occurrence of a Change of Control
provided that such Change of Control constitutes a "change in ownership or
effective control" as defined in Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and related regulations and U.S. Treasury pronouncements
("Section 409A"), or (iii) the date your Deferred Units vest as a result of a

 

1

 



 

--------------------------------------------------------------------------------

Separation from Service that constitutes a termination of service as a Director
described in paragraph 3(a)(i) and (ii) below.

 

(c)

Notwithstanding the foregoing, in no event shall any distribution of Ordinary
Shares related to the Deferred Units occur prior to January 5, 2009.

3.

Termination of Service

 

(a)

General. The following rules apply to the vesting of your Deferred Units in the
event of your termination of service as a Director of the Company.

 

(i)

Death or Disability. If your service is terminated by reason of death or
disability (as determined by the Board), all of your Deferred Units will
immediately vest.

 

(ii)

Retirement. If your service as a Director is terminated due to retirement in
accordance with the retirement policy for members of the Board, all of your
Deferred Units will immediately vest.

 

(iii)

Other Termination of Service. If your service terminates for any reason other
than those provided in clauses (i) or (ii) above, any of your Deferred Units
which have not vested prior to your termination of service will be forfeited.

 

(b)

Board Determinations. The Board shall have absolute discretion to determine the
date and circumstances of termination of your service, including without
limitation whether as a result of death, disability, retirement or any other
reason, and its determination shall be final, conclusive and binding upon you.

4.

Change of Control

Notwithstanding the provisions of paragraphs 1 and 3, all of your Deferred Units
will vest immediately upon a Change of Control.

5.

Dividend Credits

In the event that dividends are paid with respect to Ordinary Shares, you will
be entitled to receive a cash payment equal to the amount of the dividend paid
per Ordinary Share as of such dividend payment date multiplied by the number of
Deferred Units credited to your account immediately prior to such dividend
payment date, with such amount to be payable to you on the date on which
dividends are paid with respect to all other Ordinary Shares of the Company.

6.

Income Tax Withholding

 

(a)

You should consult the Plan Prospectus for a general summary of the U.S. federal
income tax consequences to you of your Deferred Units based on currently
applicable provisions of the Internal Revenue Code and related regulations.

 

-2-

 



 

--------------------------------------------------------------------------------

The summary does not discuss state and local tax laws or the laws of any other
jurisdiction, which may differ from U.S. federal tax law. For these reasons, you
are urged to consult your own tax advisor regarding the application of the tax
laws to your particular situation.

 

(b)

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state or local withholding tax liability arising from the grant or
vesting of your Deferred Units or dividend credits on the Deferred Units. You
can either make a cash payment to the Company of the required amount or you can
elect to satisfy your withholding obligation by having the Company retain
Ordinary Shares having a value approximately equal to the amount of your minimum
statutory withholding obligation from the shares otherwise deliverable to you in
accordance with paragraph 2. If you fail to satisfy your withholding obligation
in a time and manner satisfactory to the Company, the Company shall have the
right to withhold the required amounts payable to you.

7.

Adjustments

As provided in Section 6.2 of the Plan, certain adjustments may be made to your
Deferred Units upon the occurrence of events or circumstances described in
Section 6.2 of the Plan.

8.

Restrictions on Resale

Other than the restrictions on transfer of Deferred Units referenced in
paragraph 2, there are no restrictions imposed by the Plan on the resale of
Ordinary Shares acquired under the Plan. However, under the provisions of the
Securities Act of 1933 (the "Securities Act") and the rules and regulations of
the Securities and Exchange Commission (the "SEC"), resales of Ordinary Shares
acquired under the Plan by certain Directors of the Company who may be deemed to
be "affiliates" of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act. The Company has filed an effective
registration statement with the SEC. There are no restrictions imposed by the
SEC of Ordinary Shares acquired under the Plan by persons who are not affiliates
of the Company. Nothing in the foregoing paragraph is deemed to modify any
Ordinary Share ownership policy established by the Company for directors.

9.

Shareholder Rights

You (or your beneficiary) will have no rights as a shareholder with respect to
the Ordinary Shares represented by your Deferred Units unless and until all the
terms, conditions and provisions of this Appendix A, the Award Letter and the
Plan which affect you or such other person have been complied with as specified
therein, and certificates evidencing such shares are distributed to you (or your
beneficiary) pursuant to paragraph 2 hereof.

 

-3-

 



 

--------------------------------------------------------------------------------

10.

Governing Law

This Appendix A, the Award Letter and the Plan will be governed by, and
construed in accordance with, the laws of the State of Texas.

If you have any questions regarding your Deferred Unit award or would like to
obtain additional information about the Plan, please contact the
Company&#65533;s General Counsel, Transocean Inc., 4 Greenway Plaza, Houston,
Texas 77046 (telephone (713) 232-7608). Your Award Letter and this Appendix A
contain the formal terms and conditions of your award and accordingly should be
retained in your files for future reference.

 

-4-

 



 

 